DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          KYLE J. WILLIAMS,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

              Nos. 4D20-312, 4D20-314, 4D20-315, 4D20-316,
                    4D20-317, 4D20-318 and 4D20-319

                           [January 21, 2021]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Caroline C. Shepherd, Judge; L.T. Case Nos.
50-2018-CF-012254-AXXX-MB,        50-2018-CF-012309-AXXX-MB,         50-
2019-CF-000169-AXXX-MB, 50-2019-CF-000780-AXXX-MB, 50-2019-
CF-001438-AXXX-MB, 50-2019-CF-001466-AXXX-MB and 50-2019-CF-
006205-AXXX-MB.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.